Title: To George Washington from Johann Georg Christian Fick, 27 January 1794
From: Fick, Johann Georg Christian
To: Washington, George


          
            Sir,
            Erlangen January the 27th 1794.
          
          From another part of the globe I find myself induced, by reverence to You and Your
            great merits to Your Country, whose freedom and happiness You have been the founder of,
            to tell You an history, which I believe, shall be worthy of Your and Your country’s
            notice. A quarter of a year past there arrived, three hours from hence, at Nuremberg, a
            Gentleman who pretended to be an Englishman, and who did give himself the name of
            Williams; some time after he shewed Diplomes and letters and declared himself for a
            Colonel in the Service of the United States of North-America; these Diplomes had the
            seals and arms of the North-American States, had to their subscription Your own name;
            and he pretended, that it had been committed to his care, to make suit for Officers to a
            new raising Regiment in Your Country’s service. One of my friends at Nuremberg
            recommended myself to him, and he promised me the place of an
            Auditor in this Regiment. Other persons here and at Nuremberg he promissed also places
            and did bid us, to prepare ourselves to the journey. Now he went to Munchen with the
            declaration, to get there more Officers, and from thence he would send us our Patents. I
            began the preparation for the journey, anounced my place here at the University and
            squandered all my little stock of cash to the preparation of the
            journey. How happy did I dream myself to be so near in fulfilling my long concealed
            wishes, viz. to serve a Country, whose whole Governmnt did simpathize so much with my
            political sentiments; but, alas! at last we found ourselves deceived, he had imposed
            upon a Merchant at Nuremberg with some thousand Florens, and he was gone off from
            Munchen, after having played there also, for some days, the same trick, having worn
            there the North-American Regimentals, with the letters P.W. at the girdle before the
            breast, having payed in this quality to the Elector of Bavarie some visits and having
            deceived also Merchants and other young people. I am assured,
            Sir! this bad history will be very displeasant to You, the more, because the same trick
            has been played a Year ago in the Northern Germany, and by which Your great Name has
            also been put to this wrong use. I believe, Sir, the best method for preventing it in
            the future, might be, to publish some declaration in german and perhaps french news
            papers, and for this I wait Your kind command. How many misfortunes can such wretches
            otherwise commit in our Germany, because many thousands become transported at seeing
            Your name, and believe all, what is said to them! I know this by myself: some electrical
            stroke I did feel at looking at Your name, and therefore I threw myself and my great
            family in the greatest troubles; for now I am without a settlement, and know not, how to
            maintain my wife and five children. With these, it was my parting wish, to go to a
            country, which has great Washington at its head! Already I did make many schemes, how I
            would serve my new country with my few parts, without my office! Perhaps, Sir, this
            betrayer should only be the mean of recommending myself to Your favour and perhaps this
            letter procures me a settlement in a country, to whose service my great family should be
            educated; perhaps I could become a real Auditor, or some teacher at a publick school or
            at the new establishing University at Philadelphia. Dare I wish, Sir, to see from You
            some lines in answer of this? they should be my greatest treasure. A Merchant, who lives
            here, has two brothers, likewise merchants, at New York, named Jacob Mark and Compy. by these You will have these bold lines, and by these You can
            bless with an answer. Sir Your most humble devoted Servant
          
            John Christian Fick,late Professor at the University of Erlangen
          
         